Citation Nr: 1125777	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-46 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's claims was later transferred to the Detroit, Michigan RO. 

The Veteran was afforded a Videoconference hearing before the Board in April 2011.  A transcript of the testimony offered at this hearing has been associated with the record.  

A claim of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound was denied by the RO in a February 2010 rating decision.  The Veteran did not appeal.  However, this issue was once again raised during his personal hearing.  As the new claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertension and degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

It has not been shown by competent and probative evidence that the Veteran incurred diabetes mellitus in service, that diabetes mellitus is otherwise attributable thereto, or that diabetes mellitus manifested to a compensable degree within the first post-service year


CONCLUSION OF LAW

Service connection for diabetes mellitus is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2009.
VA has obtained the Veteran's service treatment records and VA medical records, assisted the Veteran in obtaining evidence and afforded the Veteran the opportunity to give testimony before the Board.  No VA examination is necessary to decide the claim for service connection of diabetes mellitus as there is sufficient evidence of record to decide it, i.e. the Veteran's service treatment records, private medical evidence and his testimony.  As will be discussed in greater detail below, there is no credible lay evidence suggesting a continuity of symptomatology between his diabetes and service, and no competent medical evidence suggesting that he incurred diabetes mellitus in service, that this condition manifested to a compensable degree within the first post-service year or that it is otherwise attributable to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Board notes that the Veteran has indicated having received VA treatment for diabetes mellitus at the Saginaw, MI VA Medical Center (VAMC).  The Board has considered whether such records should be obtained prior to adjudicating this claim.  However, the Veteran reported that he was not diagnosed with diabetes until "quite a bit later in life" and he specifically testified that no doctor has ever suggested that his diabetes is related to his military service.  In fact, as discussed in greater detail below, the Veteran has advanced no known theory of why his diabetes mellitus is attributable service.  Under these circumstances, and as the central issue here is of the etiology of this condition, the Board concludes that these records are not relevant to the issue on appeal and VA need not obtain them.  38 C.F.R. § 3.159(c)(2).  Instead, the Board believes that remanding this claim to obtain such records would only needlessly delay adjudication of the appellant's claim.  The Court has held that such delays are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for certain disabilities, including diabetes mellitus, if the disability became manifest to a compensable degree within one year after the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

A review of the Veteran's service treatment records discloses no diagnoses or complaints of diabetes mellitus.  His entrance and separation examination reports note no such diagnosis.

In furtherance of substantiating his claim, the RO obtained records from the Bay Regional Medical Center, dated in August 2008.  At this time the Veteran was admitted related to a complaint of chest pain, although these records note a diagnosis of type 2 diabetes with hyperglycemia requiring insulin.  Subsequent records from this medical provider document such a diagnosis and a past medical history thereof; however, none of these records comment on the etiology of diabetes mellitus, or its onset. 

In July 2009 the Veteran claimed service connection for diabetes mellitus.  An August 2009 VA examination for housebound status or permanent need for aid and attendance documents a diagnosis of diabetes mellitus, but does not comment on the etiology thereof.

As noted above, the Veteran was afforded a Board hearing in April 2011.  At the hearing he testified that he did not think that he had had any problems or was diagnosed as having diabetes during service.  He also had no knowledge of any abnormal glucose readings in service.  He testified that he was diagnosed as having diabetes "quite a bit later in life."  He denied that any doctor had ever told him that they had felt that his diabetes mellitus was attributable to service.  When questioned about how this disability could be related to service, he replied that he did not "really know about that."

Initially, the Board points out that the presumptive regulations are unavailing.  There is simply no evidence of diabetes mellitus dated within the first post-service year.  Moreover, the Veteran has readily admitted that his diabetes mellitus was first diagnosed well after the year following his date of discharge.  Accordingly, the claim cannot be substantiated on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309. 

Likewise, the claim is not substantiated on a direct basis.  The Veteran's service treatment records are devoid of any complaints, manifestations or diagnoses of diabetes mellitus.  Moreover, the Veteran has testified that he has no knowledge of any manifestations thereof, including abnormal glucose readings.  Rather, the competent and probative evidence shows that this condition was assessed well after service and by the Veteran's own testimony there is no suggestion that diabetes mellitus was incurred in service or that it is otherwise attributable thereto.  In the absence of any positive evidence in this regard, the evidence is against the claim and it must therefore be denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for diabetes mellitus is denied.


REMAND

At his Board hearing, the Veteran testified that he felt that he incurred a back injury and current disability as the result of participating in the Crossing the Line ceremony in service.  He testified that during the ceremony, which commemorated the Veteran's first crossing of the equator, that he was hit on his back repeatedly with a shillelagh, forced to crawl through garbage and sprayed with water from a high pressure hose that knocked him down.  He testified that following this incident he had welts on his back and buttocks, for which he sought treatment that was not documented.  He stated that he had continued pain in his back, but that "it didn't cripple [him] up that much."  He related a history of four back surgeries following service, the first one occurring in the 1950s.  He testified that he had had problems with his back for "[y]ears ever since [he] got out of the service really."

The Veteran's testimony indicates a continuity of symptomatology between his in-service injury and the first of several back surgeries.  His testimony regarding the Crossing the Line Ceremony is also consistent with his Navy service.  Given that the Veteran has a current low back disability and that his complaints of continuing pain since service suggest that it may be attributable to an in-service injury, the Board concludes that a VA examination is necessary to decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Lastly, the Board notes that the Veteran has indicated that he sought treatment for hypertension from the Saginaw, MI VAMC as far back as January 1973.  See January 1979 report of VA examination.  A review of the record discloses no such treatment records or that VA has attempted to obtain and associate them with the claims file.  Unlike the Veteran's diabetes mellitus, the Veteran has asserted that he was given a diagnosis of hypertension within one year of separation.  Thus, it is conceivable that these treatment records could have references to his medical history that are relevant to this appeal.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, VA has a duty to seek these records.  38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any of the Veteran's VA medical records not currently associated with the claims file, particularly those from the Saginaw, MI VAMC, and associate them therewith.  If these records are unavailable a notation to that effect should be made in the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the etiology of his low back disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.  Based on the examination and review of the record, the examiner is asked to provide an opinion as to whether or not any diagnosed low back disability is at least as likely as not (i.e. a 50 percent probability or greater) attributable to the Veteran's service, particularly his reported injuries sustained during the Crossing the Line ceremony.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the extent possible, and any other development deemed necessary, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.








The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


